Case: 19-30366      Document: 00515197837         Page: 1    Date Filed: 11/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30366                       November 13, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
CORINTHIA LEE,

              Plaintiff - Appellant

v.

DOLGENCORP, L.L.C., Store # 4119,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-525


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Corinthia Lee slipped and fell while shopping at her local Dollar General
Store. She sued Dolgencorp, L.L.C., and both sides filed motions for summary
judgment on liability. The district court granted Dolgencorp’s motion and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30366       Document: 00515197837          Page: 2     Date Filed: 11/13/2019



                                       No. 19-30366
entered judgment that Lee take nothing from Dolgencorp.                          Lee timely
appealed. 1 We AFFIRM.
       Under the relevant statute for premises liability, Louisiana Revised
Statute Annotated § 9:2800.6(B)(2), a business either must have created or had
constructive notice of the hazardous condition 2 prior to the accident in order to
be liable for injuries to a customer. “The claimant must make a positive
showing of the existence of the condition prior to the fall.                   A defendant
merchant does not have to make a positive showing of the absence of the
existence of the condition prior to the fall.” Babin v. Winn-Dixie La., Inc., 764
So. 2d 37, 40 (La. 2000) (quoting White v. Wal-Mart Stores, Inc., 699 So. 2d
1081, 1084 (La. 1997) (internal quotation marks omitted)). The district court
concluded that Lee offered no evidence to support a finding as to how long the
hazardous condition had existed before Lee fell. We agree.
       AFFIRMED.




       1 The district court had diversity jurisdiction over this case, and we have jurisdiction
over the appeal under 28 U.S.C. § 1291.
       2 At varying times, Lee identified the hazardous condition as a flag, water, or water

and the flag. The distinctions among these potential hazards, however, do not affect the
outcome of this appeal.
                                              2